DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-7, 10-15, 17-19,21-25 stand rejected under 35 U.S.C. 103 as obvious over Sankaran US 8,438,817 in view of Treat et al. US 2011/0005342 in further view of Chudy US 9,272,796.	Regarding claim 1, Sankaran discloses a system for packaging instruments (abstract, packing dental aligners), comprising: an input (618) for receiving instrument identification data (Fig.2A, col.11 line 63-col.12 line 10, step s222 item ID information input to computer database;fig.4,user input device 618); an instrument processor (602) coupled to the input, the instrument processor including a database and an instrument analyzer (fig.4, col.14 lines 53-62, computer system 600 with processor 602 coupled to input device 618,computer 600 includes instrument ID information database; fig.4 and col.7 lines 5-46,”RF reader”  interpreted as instrument analyzer for reading RFID associated with instrument to be packaged, coupled to the processor), the database to store instrument type data, instrument packaging data and package labeling data, the instrument analyzer to identify instrument type and to determine and select proper instrument packaging based on instrument identification and to determine proper labeling using data stored in the database, the instrument analyzer further to determine instrument handling, packaging and labeling instructions (col.7 lines 5-46, RF or other instrument analyzer coordinates with computer system to identify item to determine handling, packaging and labelling instructions which would properly package and label each item); and an output coupled to the instrument processor, the output for sending the handling, packaging and labeling instructions to at least one external device (fig.4, col.7, lines 5-46, output 618 and network interface 624 coupled to processor 602 to send the handling, packaging and labelling instructions to conveyor 630, packaging stations 632, and printer 622) packaging instruments for specifically sterilization such that the packaged and labelled instrument will be ready for sterilization is considered an intended use and any system for packaging instrument could be sterilized after packaging.
	Sankaran discloses an RF database with predetermined data to identify and properly package and label each custom order, not defining that as a whole each item would require a different size package, but would be capable because each instrument i.e. aligner as taught by Sankaran discloses identifying custom orders which are each an instrument which is identified and further packaged and labeled, but fails to explicitly teach that the instrument analyzer discloses identifying separate instruments that are different from each other and placing and packaging each instrument in the location best suited based on the determined instrument packaging type. 
	Although Sankaran discloses packaging custom orders, fails to explicitly teach cutting custom size packages from bulk material in response to the packaging instructions.
However Treat teaches an instrument analyzer which discloses identifying separate instruments that are different from each other and based on the determined instrument packaging type (using a robotic system for handling and processing surgical instruments having differing types and sizes which further determines an instrument packaging type disclosed in claim 57, the robotic system is capable of counting, sorting and packaging cleaned items using a system 100; par 0083-0084, which employs a multi-vision system for identification using cameras 105 and bar code readers, and any other means to identify individual instruments, and further teaches the instruments are inspected, counted, sorted and repacked automatically based on the type of instrument; par 0035,0043-0044).
Therefore it would have been obvious to one having ordinary skill in the art to modify the processor and identification as taught by Sankaran with the machine vision system for instrument analyzing as taught by Treat, to employ a simple way to determine and/ or identify different items or orders to be packaged, in order to easily sort and track all items to be processed and packaged, 
Sankaran as modified by Treat above does not explicitly disclose automatically cutting a customized sized package from bulk material as part of the disclosed packaging of the instruments.
However Chudy teaches packaging a medicine product by cutting (col.22 lines 65-67) a customized sized package from bulk material (roll of package web 25; col.9 lines 55-67) having different size pouches determined based on the custom size of the order and this automatically determines the proper size pouch as a small, medium or large pouch based on the packing instructions (Col.16 lines 7-55).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the modified method of Sankaran/Treat which is capable of determining and issuing instructions for packaging customized orders, with the method of forming different sized pouches for packaging items, where one having ordinary skill in the art would have been motivated to combine the pouch forming method with the instrument analyzer for various types of instruments with the automatic production of variably sized pouches used for a custom order as taught by Chudy (in effect resulting in a modified corresponding system as detailed) in order to reduce material waste by using for example small, medium and large pouches (col. 16 lines 23-31) based on the size of the order instead of one size which is used by Sankaran, and have cost savings by having an automatic system for custom packaged orders that maintain sterile environments when used in medical and surgical applications (Chudy col.3 lines 5-17). 

	Regarding claim 2, Sankaran in view of Treat and Chudy substantially teaches the system of claim 1 Sankaran further teaches that the at least one external device further comprises a labeler (Sankaran figs.1 and 2b, col.3 lines 58-67, label applicator 106).
	
	Regarding claim, 5 Sankaran in view of Treat and Chudy substantially teaches the system of claim 3 wherein the packager is a unit that holds a roll of packaging tubing and cuts and forms the customized packages (Sankaran fig.1, col.4, lines 11-20, packager 100 takes continuous strings of edgewise-connected bags from a bag supply apparatus 124 such as a reel/roll of packaging tubing, and cuts and forms packages at bag cutting station 110, bag filler 108, and box loading station 102; fig.4 and col.7 lines 5-46, cutting and package forming in response to instructions from computer 600 and processor 602).
	Regarding claim, 6 Sankaran in view of Treat and Chudy substantially teaches the system of claim 1 wherein the at least one external device further comprises a transfer device for transferring the instrument from an instrument identification platform to a package element (Sankaran figs. 4 and 16, col.7 lines 5-52, pick and place machine 156 transfers instruments from conveyor 12, platform where instruments are ID’d)
	Regarding claim, 7 Sankaran in view of Treat and Chudy substantially teaches the system of claim 6 wherein the transfer device further comprises a catch and release mechanism (Sankaran fig.16, col.7 lines 47-52, catch and release machine 156).
	Regarding claim, 10 Sankaran discloses a method for packaging instruments (col.1 lines 43-55; packaging dental aligners), comprising: receiving at an input information relating to an instrument (Fig.2A, col.11 line 63-col.12 line 10, step s222 item ID information input to computer database;fig.4,user input device 618); identifying the instrument using the received information and stored instrument data; selecting instrument packaging (fig.4, col.14 lines 53-62, computer system 600 with processor 602 coupled to input device 618,computer 600 includes instrument ID information database; fig.4 and col.7 lines 5-46,”RF reader”  interpreted as instrument analyzer for reading RFID associated with instrument to be packaged, coupled to the processor); determining packaging label information; and, creating packaging instructions to be provided to at least one packaging device (fig.4, col.7, lines 5-46, output 618 and network interface 624 coupled to processor 602 to send the handling, packaging and labelling instructions to conveyor 630, packaging stations 632, and printer 622). 
Sankaran discloses an RF database with predetermined data to identify and properly package and label  each order, not defining that as a whole each item would require a different size package, but would be capable because each instrument i.e. aligner as taught by Sankaran discloses identifying custom orders which are each an instrument which is identified and further packaged and labeled, but fails to explicitly teach that the instrument analyzer discloses identifying separate instruments that are different from each other and placing and packaging each instrument in the location best suited. 
Although Sankaran discloses packaging custom orders, fails to explicitly teach cutting custom size packages from bulk material in response to the packaging instructions.
However Treat teaches an instrument analyzer which discloses identifying separate instruments that are different from each other and based on the determined instrument packaging type (using a robotic system for handling and processing surgical instruments having differing types and sizes which further determines an instrument packaging type disclosed in claim 57, the robotic system is capable of counting, sorting and packaging cleaned items using a system 100; par 0083-0084, which employs a multi-vision system for identification using cameras 105 and bar code readers, and any other means to identify individual instruments, and further teaches the instruments are inspected, counted, sorted and repacked automatically based on the type of instrument; par 0035,0043-0044).
Therefore it would have been obvious to one having ordinary skill in the art to modify the processor and identification as taught by Sankaran (in effect modifying Sankaran’s method as detailed) with the machine vision system for instrument analyzing as taught by Treat, to employ a simple way to determine and/ or identify different items or orders to be packaged, in order to easily sort and track all items to be processed and packaged, 
Treat does not explicitly disclose automatically cutting a customized sized package from bulk material as part of the disclosed packaging of the instruments.
However Chudy teaches packaging a medicine product by cutting (col.22 lines 65-67) a customized sized package from bulk material (roll of package web 25; col.9 lines 55-67) having different size pouches determined based on the custom size of the order and this automatically determines the proper size pouch as a small, medium or large pouch based on the packing instructions (Col.16 lines 7-55).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method as taught by Sankaran which is capable of determining and issuing instructions for packaging customized orders, with the method of forming different sized pouches for packaging items, where one having ordinary skill in the art would have been motivated to combine the pouch forming method with the instrument analyzer for various types of instruments with the automatic production of variably sized pouches used for a custom order as taught by Chudy in order to reduce material waste by using for example small, medium and large pouches (col. 16 lines 23-31) based on the size of the order instead of one size which is used by Sankaran, and have cost savings by having an automatic system for custom packaged orders that maintain sterile environments when used in medical and surgical applications (Chudy col.3 lines 5-17). 

	Regarding claim 11 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10 wherein the step of identifying the instrument further comprises reading an instrument label (Sankaran fig.4 and col.7 lines 5-46,”RF reader”  interpreted as instrument analyzer for reading RFID associated with instrument to be packaged, coupled to the processor).
	Regarding claim 12 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10 wherein the step of identifying the instrument further comprises comparing the information relating to the instrument with the stored instrument data (Sankaran fig.2a, step s228, bags filled with items matching ID information stored in database; col.7 lines 5-46, each instrument matched by computer system to ID read from individual items).
	Regarding claim 13 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10 wherein selecting instrument packaging further comprises selecting instrument packaging in response to an instrument identification (Sankaran fig.2a, step s228, col.7 lines 5-46, bag matched to instrument based on database comparison ID).
	Regarding claim 14 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10 further comprising sending the packaging instructions to a labeler (Sankaran fig.2a, step s228, printing and affixing a label, col.7 lines 5-46, label based on database ID information for instrument).
	Regarding claim 17 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10 wherein the packaging device is a device holding bulk packaging material (Sankaran fig.1, col.4 lines 11-20, packager 100 takes continuous strings of edgewise-connected bags from a bag supply apparatus 124 such as a reel of bulk packaging material).
	Regarding claim 18 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10 further comprising transmitting the packaging instructions to an instrument transfer device (Sankaran figs. 4 and 16, col.7 lines 5-52, pick and place catch and release machine 156).
	Regarding claim 19 Sankaran in view of Treat and Chudy substantially teaches the method of claim 18 wherein the instrument transfer device is a catch and release mechanism (Sankaran fig.16, col.7 lines 47-52, catch and release machine 156).
	Regarding claim 21 Sankaran in view of Treat and Chudy substantially teaches the system of claim 1, wherein Sankaran teaches an RFID reader, but fails to explicitly teach the instrument analyzer is a machine vision sensor.	 However Treat teaches a machine vison sensor for instrument analyzing (par0042; par0083). 
	Therefore it would have been obvious to one have ordinary skill in the art before the effective filing to have modified the system as taught by Sankaran with the machine vision for identifying, inspecting and sorting using machine vison cameras 105, which additionally may incorporate barcode or RFID readers, adding machine vision cameras to that of Todd would allow for an automated machine vision system which can autonomously identify surgical instrument types in order to better integrate machine vison inspection into the automation of the packing process.	Regarding claim 22 Sankaran in view of Treat and Chudy substantially teaches the method of claim 12, wherein Sankaran teaches an RFID reader, but fails to explicitly teach wherein the step of receiving input information relating to an instrument further comprises the use of machine vision, However Treat teaches a machine vison sensor for instrument analyzing. 
	However Treat teaches a machine vison sensor for instrument analyzing (par0042; par0083). 
	Therefore it would have been obvious to one have ordinary skill in the art before the effective filing to have modified the system as taught by Sankaran with the machine vision for identifying, inspecting and sorting using machine vison cameras 105, which additionally may incorporate barcode or RFID readers, adding machine vision cameras to that of Chudy would allow for an automated machine vision system which can autonomously identify surgical instrument types in order to better integrate machine vison inspection into the automation of the packing process.
Regarding claim 23 Sankaran in view of Treat and Chudy substantially teaches the system for packaging instruments of claim 1, wherein the instrument analyzer is further configured to determine whether the received instrument data is complete, and wherein, if the received instrument identification data is determined not to be complete, comparing the incomplete instrument identification data to at least a portion of the stored instrument type data (fig.4, col.14 lines 53-62, computer system 600 with processor 602 coupled to input device 618,computer 600 includes instrument ID information database; fig.4 and col.7 lines 5-46,”RF reader”  interpreted as instrument analyzer for reading RFID associated with instrument to be packaged, coupled to the processor).

Regarding claim 24 Sankaran in view of Treat and Chudy substantially teaches the system for packaging instruments of claim 23, Sankaran fails to explicitly teach wherein the instrument and corresponding packaging are further configured to be contemporaneously sterilizeable.
However Treat teaches a system for processing surgical instruments and for packaging and cleaning/sterilizing, Figure 4 shows the process of taking sorted instruments shown as step 405 packaging in 406 and then autoclaving a form of sterilization in 407; further explained in paragraph 0003.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the system as taught by Sankaran with an additional step of autoclaving the formed and sorted packages as taught by Treat as is typical for reusable items in a medical facility (par 0003).   
Regarding claim 25 Sankaran in view of Treat and Chudy substantially teaches the method of claim 10, Sankaran fails to explicitly teach the method further comprising contemporaneously sterilizing the instrument and corresponding packaging.
However Treat teaches a system for processing surgical instruments and for packaging and cleaning/sterilizing, Figure 4 shows the process of taking sorted instruments shown as step 405 packaging in 406 and then autoclaving a form of sterilization in 407; further explained in paragraph 0003.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the system as taught by Sankaran with an additional step of autoclaving the formed and sorted packages as taught by Treat as is typical for reusable items in a medical facility (par 0003).   

Claims 4, 8-9, 16, and 20 stands rejected under 35 U.S.C. 103 as being unpatentable over Sankaran US 8,438,817 in view of Treat et al. US 2011/00053 in view of Chudy US 9,272,796 in further view of Murray US 8,562,274.
	Regarding claim 4 Sankaran in view of Treat and Chudy substantially teaches the system of claim 1, however Sankaran, Treat and Chudy fail to explicitly teach wherein the packager is a packaging turret holding a plurality of instrument pouches.
	However Murray teaches a system for loading pouches into a fill-seal machine (abstract), and further discloses wherein the packager is a packaging turret (fig.1,col.8 lines 46-50, fill seal machine 16 includes a packaging turret 112 rotating pouches 18 through various packaging operations)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify Sankaran with the rotating turret teaching of Murray for the purpose of moving pouches through multiple packaging operation stations while minimizing the space required. 
	Regarding claim 8 Sankaran in view of Treat and Chudy substantially teaches the system of claim 6 but fails to explicitly teach wherein the transfer device further comprises a robotic arm.
	However Murray teaches a system for loading pouches into a fill seal machine (abstract), and further teaches wherein the transfer device comprises a robotic arm (fig.1, col.3 lines 52-55, 'robotic transfer device" 14 shows an arm).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify Sankaran with the robotic transfer arm of Murray in order to efficiently move pouches between stations using a known type of automated transfer device
	Regarding claim 9 Sankaran in view of Treat and Chudy substantially teaches the system of claim 6 but fails to explicitly teach wherein the package element is a peel pouch.	However Murray teaches a system for loading pouches into a fill seal machine (abstract), and further teaches wherein the package element is a peel pouch (fig.3b, col.4 lines 33-44, pouch openers 30 described as integrally formed tear notch having a tear line which defines a tear off portion, a resealable zipper which provides a hermetic seal through the use of interlocking teeth such as a press-to-close or a slide zipper, and a pull tab covering an opening in the pouch)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify Sankaran with the peel type opening teaching of Murray for the purpose of using known hermetic closure structure to seal the pouches.
	Regarding claim 16 Sankaran in view of Treat and Chudy substantially teaches the method of claim 15 but fails to explicitly teach wherein the packaging device is a packaging turret.
However Murray teaches a system for loading pouches into a fill-seal machine (abstract), and further discloses wherein the packager is a packaging turret (fig.1,col.8 lines 46-50, fill seal machine 16 includes a packaging turret 112 rotating pouches 18 through various packaging operations)
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify Sankaran with the rotating turret teaching of Murray for the purpose of moving pouches through multiple packaging operation stations while minimizing the space required. 
	Regarding claim 20 Sankaran in view of Treat and Chudy substantially teaches the method of claim 18 but fails to explicitly teach wherein the instrument transfer device is a robotic arm. 
	However Murray teaches a system for loading pouches into a fill seal machine (abstract), and further teaches wherein the transfer device comprises a robotic arm (fig.1, col.3 lines 52-55, 'robotic transfer device" 14 shows an arm).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify Sankaran with the robotic transfer arm of Murray in order to efficiently move pouches between stations using a known type of automated transfer device.

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Applicant first argues again that the combination of Sankaran, Treat and Chudy would change the principle operation of Sankaran by changing from a manual to automatic folding system which changes the principle operation of Sankaran that cutting into pouches and then is manually boxed. This argument is still unpersuasive because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
In response to applicant’s argument again that there is no teaching, suggestion, or motivation to combine the references (page 8 par 3-4 and page 9 par 1-2   ),  the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the argument that the motivation is too generic regarding material waste and cost savings, this argument is unpersuasive, because for this specific case, the purpose of changing the size of each amount of packaging for each order is directly related to material waste and cost savings otherwise it would not matter if all the bags were relatively the same size, as such the motivation is not generic as it might seem but directly related to the problem at hand being solved, additionally and as recited above one having ordinary skill in the art would have been motivated to combine the pouch forming method with the instrument analyzer for various types of instruments with the automatic production of variably sized pouches used for a custom order as taught by Chudy in order to reduce material waste by using for example small, medium and large pouches (col. 16 lines 23-31) based on the size of the order instead of one size which is used by Sankaran, and have cost savings by having an automatic system for custom packaged orders that maintain sterile environments when used in medical and surgical applications (Chudy col.3 lines 5-17).
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning such that there isn’t a reason to combine elements from specific references in the way the claimed invention does  (page 9 par 2-3, page 10 par 1 ) , it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further in the instant case, all three cited prior art referenced regard, identifying items to be packaged, have processors to make these determinations, RFID and other ways to identify the items and ultimately forming customized packages, therefore the combination of specific elements, such as the instrument identification as taught by treat and the custom pouch size as taught by Chudy could be readily incorporated with the custom packaging process as taught by Sankaran by one having ordinary skill in the art to solve the problem of the over use of material in pouch packages and determining that size base on previous instrument type identification in a robotic handling apparatus for sorting, cleaning, and packaging machine as taught by treat to maintain the sterility in the medical packaging environment, these are not generic motivations because they are specific to the problems being solved in the specific references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731